      Case 7:19-cv-00288 Document 39 Filed on 09/06/19 in TXSD Page 1 of 1


                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

PENA ARITA                                  §
                                            §
vs.                                         §       CIVIL ACTION NO. 7:19-CV-00288
                                            §
UNITED STATES OF AMERICA, et al.            §
                                            §



                                NOTICE OF APPEARANCE


       Please take notice that the undersigned counsel, Zachary Dolling, an attorney with the

Texas Civil Rights Project, appears as counsel for Plaintiff Orlanda del Carmen Pena Arita.

                                            Respectfully submitted,

                                             /s/ Zachary Dolling
                                            Zachary Dolling
                                            State Bar No. 24105809
                                            SDTX Bar No. 3290949
                                            Texas Civil Rights Project
                                            405 Main Street, 7th Floor
                                            Houston, TX 77002
                                            Telephone (832) 767-3650 ext. 162
                                            Fax (832) 554-9981
                                            Email: zachary@texascivilrightsproject.org

                                CERTIFICATE OF SERVICE

        I, Zachary Dolling, certify that on September 6, 2019, I served the foregoing document
via the Court’s ECF/CMF electronic filing system, which will automatically serve a copy on all
counsel of record.


                                            /s/ Zachary Dolling
                                            Zachary Dolling
